In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 14-684V
                                      Filed: April 30, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
DARREN ROSE and HEEJIN JINNY ROSE *
as the Parents and Natural Guardians of K.R.,*
a minor,                                     *
                                             *                Special Master Gowen
               Petitioners,                  *
                                             *                Joint Stipulation on Damages;
v.                                           *                Influenza (“Flu”) Vaccine;
                                             *                Chronic Urticaria.
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On July 31, 2014, Darren Rose and Heejin Jinny Rose (“petitioners”) filed a petition on
behalf of their minor child, K.R., pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioners alleged that as a result of receiving an influenza
(“flu”) vaccine on August 11, 2011, K.R. developed chronic urticaria. Stipulation ¶ 2, 4. Further,
petitioners alleged that K.R. experienced residual effects of his injury for more than six months.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
Id. at ¶ 4.

         On April 30, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccination caused K.R.’s
chronic urticaria or any other injury or condition. Id. at ¶ 6. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable
and adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioners shall receive the following compensation:

        A lump sum of $10,000.00, in the form of a check payable to petitioners, Darren Rose
        and Heejin Rose, as parents and natural guardians of K.R. This amount represents
        compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

        IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2